IN THE COURT OF APPEALS
9/9/97


                                  OF THE


                           STATE OF MISSISSIPPI




                            NO. 96-CC-00645 COA




GEORGE COOK APPELLANT


v.


H & H CHIEF SALES AND UNITED STATES

FIDELITY AND GUARANTY COMPANY APPELLEES




           THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND


               MAY NOT BE CITED, PURSUANT TO M.R.A.P. 35-B



TRIAL JUDGE: HON. MARCUS D. GORDON

COURT FROM WHICH APPEALED: LEAKE COUNTY CIRCUIT COURT

ATTORNEY FOR APPELLANT: MORRIS C. PHILLIPS, JR.

ATTORNEYS FOR APPELLEES: ROBERT J. ARNOLD, III

NATURE OF THE CASE: WORKERS' COMPENSATION
TRIAL COURT DISPOSITION: AFFIRMED COMM. DENIAL OF BENEFITS

MOTION FOR REHEARING FILED: 9/19/97

CERTIORARI FILED: 12/1/97

MANDATE ISSUED: 3/18/98




BEFORE McMILLIN, P.J., COLEMAN, AND PAYNE, JJ.

McMILLIN, P.J., FOR THE COURT:


This is a workers' compensation case. George Cook, the claimant, suffered a heart attack which he
claimed was triggered by work-related stress, and, thus, a compensable injury. The Workers'
Compensation Commission found that Cook had failed to establish a causal connection between his
heart attack and an occurrence at work and denied benefits. The Circuit Court of Leake County
affirmed the Commission's ruling, and Cook appealed to this Court. We affirm.

Cook attempts to claim the benefit of a presumption that, if the symptoms of a heart attack first
manifest themselves while the employee is on the job, the attack is work-related. This presumption
does not arise except in cases where the claimant dies as a result of the attack.

We are therefore of the opinion and so hold that in heart attack cases, where the claimant lives, that no
presumption of causal relation arises out of the fact that the employee was engaged in his usual duties
at his place of employment at the time of the onset of the attack; and, that the claimant has the burden
of proving that the heart attack was causally related to his employment . . . .


Day Detectives, Inc. v. Savell, 291 So. 2d 716, 723 (Miss. 1974).


In this case, Cook testified to excessive strain at work brought on by the fact that he was
substantially behind in his job of painting truck bodies. He claimed that the pressure of attempting to
keep up the pace, including the necessity of overtime work, triggered his heart attack. He said that, in
the days before he was hospitalized, he had been forced to leave work early on two occasions
because of chest pains he attributed to his stress-induced heart problem.

His testimony was not corroborated by any other evidence. Payroll records showed neither
substantial amounts of overtime work in the period leading up to Cook's attack nor any indication
that Cook had left early on the days he claimed. There was testimony that Cook was not substantially
behind in his job assignment, and, in fact, the proof showed that the period in question was a time of
relatively low production demand compared to other times during the year.
Two treating physicians testified by deposition, neither of whom were prepared to offer an opinion
that Cook's heart attack was caused by an unduly stressful work environment. One of the physicians
testified that Cook's heart attack was attributable to "arteriosclerotic coronary artery disease," and
that "his heart disease was not related to his occupation." Both doctors speculated generally that an
unusually stressful event could possibly be the triggering factor in a heart attack, but Dr. Crosthwait
said that he did not believe that an active occupation such as painting would cause heart trouble.

On judicial review of a decision by the Workers' Compensation Commission, this Court is limited to a
determination of whether there is substantial evidence in the record to support the finding of the
Commission. Hale v. Ruleville Health Care Ctr., 687 So. 2d 1221, 1224-25 (Miss. 1997); Ray v.
Mississippi State Bd. of Health, 598 So. 2d 760, 764 (Miss. 1992). We are not permitted to re-weigh
the evidence, nor to substitute our opinion for that of the Commission as to where the preponderance
of the evidence might lie. In the absence of a presumption of compensability operating in Cook's
favor, we cannot say that the Commission was manifestly in error when it concluded that Cook had
failed to establish a causal connection between his job and his heart attack.

THE JUDGMENT OF THE LEAKE COUNTY CIRCUIT COURT IS AFFIRMED. COSTS
OF THIS APPEAL ARE ASSESSED TO THE APPELLANT, GEORGE COOK.


BRIDGES, C.J., THOMAS, P.J., COLEMAN, DIAZ, HERRING, HINKEBEIN, KING,
PAYNE, AND SOUTHWICK, JJ., CONCUR.